DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/21 has been entered.
 
Response to Amendment
	Claims 4-17 are currently pending.  Claims 1-3 are cancelled.  Claims 10-17 are withdrawn from further consideration as being drawn to a non-elected invention.  The amended claims do not overcome the previously stated 103 rejection.  Therefore, upon further consideration, claims 4-9 are rejected under the following 103 rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/21 was filed after the mailing date of the Final Rejection on 2/2/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2014/0315083) in view of Hou (US 2012/0330044).
Regarding claims 4-7 and 9, Liu et al discloses a lithium secondary battery (power storage device) which inherently comprises a case (exterior), a positive electrode, a negative electrode over the positive electrode, a separator, and an electrolyte solution; wherein the positive electrode comprises: a current collector “”1” & “2”, a positive material layer “3” (active material layer) over and in contact with the current collector, wherein the positive material layer comprises an active material such as lithium nickel manganese oxide and a conductive additive; and an additional graphene layer (layer comprising a graphene compound) over and in contact with the positive material layer ([0053],[0056],[0059] and Fig. 2).
However, Liu et al does not expressly teach a graphene compound has a structure represented by a following formula (G1) (claim 4); wherein R1 represents a substituted or unsubstituted alkylene group having 1 to 20 carbon atoms (claim 5); wherein R1 represents a substituted or unsubstituted alkylene group having 1 to 11 carbon atoms (claim 6); wherein the graphene compound has a structure represented by a following formula (202) (claim 7).  
2-]m(R1) through a “silane” such as O-Si-O-O (substituent containing silicon), wherein the chain group comprises functional groups, wherein m is 1-12, wherein the chelating agent modified graphene oxide is used to produce lithium ion batteries by replacing the general carbon materials in the anode and cathodes of lithium ion batteries; wherein the term “silane” means silicon-containing chemicals that possess a hydrolytically sensitive center that can react with graphene oxide to form stable covalent bond(s) and also alter physical and chemical properties of graphene oxide ([0009],[0015],[0047]-[0051]).  Examiner’s note:  the Office takes the position that the teachings of Hou is not limited to examples showing a single Si-O bond, but also includes graphene compounds comprising multiple Si-O bonds such as two Si-O bonds.  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hou indicates that a chelating agent modified graphene oxide comprising a graphene layer bonded to a chain group, where m is 1-12, through a substituent containing silicon is a suitable material for use as a carbon material in cathodes of lithium ion batteries.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a graphene compound comprising a graphene layer bonded to a chain group, where m is 1-12, through a substituent containing silicon.
2 (claim 4).  
Liu et al also discloses a graphene layer that is a graphene material containing one or more of fluorine, nitrogen, oxygen, carbonyl, carboxyl (-COOR2, R2 represents a unsubstituted alkyl group such as CH3), and hydroxyl and/or intercalated graphene ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu/Hou graphene compound to include a carboxyl group in order to provide an electrode plate having excellent conductive property, thereby improving the performance of the battery ([0007]).    
Regarding claim 8, since the Liu/Hou graphene compound discloses the same graphene layer bonded to a chain group through a substituent containing silicon as the present invention, wherein the chain group comprises a carboxyl group, the Office takes the position that the Liu/Hou graphene compound is inherently capable of trapping the element M.   

Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Liu discloses “... graphene layers coated on both surfaces of the current collector foil, and electrode active material layers coated on the graphene layers.” That is, in Liu, the active material layer is NOT in contact with the current collector because the graphene layer is positioned between the current collector and the active material layer”.
In response, the Office takes the position that the currently amended claim 4 does not require the “current collector” to be a single layer, so the Liu graphene layer “2” + current collector foil “1” can be construed as being “a current collector” as recited in claim 4 of the present application.  Therefore, as stated in the 103 rejection above, the Liu positive material layer “3” is in contact with the current collector “1” & “2”.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729